—In an action to partition real property, the defendant appeals (1) from so much of an order and judgment (one paper) of the Supreme Court, Westchester County (Ruskin, J.), dated May 29, 1992, as, inter alia, confirmed that portion of a Referee’s report, dated May 17, 1991, determining that the defendant was not entitled to a credit for taxes he allegedly paid on the plaintiff’s behalf, and (2) from so much of an order of the same court, entered August 12, 1992, as denied his motion for reargument.
Ordered that the appeal from the order entered August 12, 1992, is dismissed, as no appeal lies from an order denying reargument; and it is further,
Ordered that the order and judgment is affirmed insofar as appealed from; and it is further,
Ordered that the respondent is awarded one bill of costs.
On a prior appeal, this Court held that the defendant was entitled to an allowance or credit if he paid more than his *514proportionate share of the taxes on the subject premises (see, Goldberg v Goldberg, 173 AD2d 679). The defendant, however, failed to furnish the Referee with adequate proof of the amounts that he allegedly overpaid. Therefore, the court’s ruling that he is not entitled to a credit for these alleged payments should not be disturbed.
The defendants’ remaining contentions are without merit. Thompson, J. P., Rosenblatt, Pizzuto and Florio, JJ., concur.